DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the examiner would have to perform a variety of different text searches to find the various features unique to each invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 5-8 and 11-12 are objected to because of the following informalities:
Claim 5, line 15, should recites “the condenser[[,]];” to clearly indicate the end of the limitation.
Appropriate correction is required.
Claims 6-8 and 11-12 are objected to as being dependent from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11, line 2, recites “each of the air conditioning units”.  However, claim 5, from which claim 11 depends, requires “at least one air conditioning unit”.  Thus it is unclear if more than one air conditioning unit is required.  For purposes of examination “each of the air conditioning units” will be considered - - the at least one air conditioning unit - - .
	Claim 12, line 2, recites “each of the air conditioning units”.  However, claim 5, from which claim 11 depends, requires “at least one air conditioning unit”.  Thus it is unclear if more than one air conditioning unit is required.  For purposes of examination “each of the air conditioning units” will be considered - - the at least one air conditioning unit - - .
	Claims 12 is rejected to as being dependent from a rejected claim.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zeweke et al. (US 2010/0307176) in view of Kim (US 2019/0168578) and Sawaki (JP2008-273261).
	Per claim 5, Zeweke teaches a vehicle (16) in which a vehicle air conditioner (22) is installed, the vehicle comprising: the vehicle air conditioner comprising at least one air conditioning unit, wherein each of the air conditioning units includes: an evaporator (30) that causes heat exchange between air in an interior of a passenger compartment and a coolant; a blower fan (28) that generates an air flow from the interior of the passenger compartment, the air flow passing through the evaporator and returning to the interior of the passenger compartment; a compressor (36) that compresses the coolant; a condenser (40) that causes heat exchange between the coolant and outside air; a coolant pipe (34, 38, 42, and 50) that causes the coolant to circulate through the evaporator (30), the compressor (36), and the condenser (40); and a spray nozzle (66) that sprays water in a mist form to the outside air flowing to the condenser (para. 0012) but fails to explicitly teach the vehicle being an electric vehicle comprising a power unit including a drive motor that causes the vehicle to travel; and a battery that stores power to drive the drive motor and the evaporator and the blower fan are provided in a ceiling portion of the vehicle, and the condenser and the spray nozzle are provided in a lower portion of the vehicle.
	However, Kim teaches a vehicle (“vehicle”, para. 0044) in which a vehicle air conditioner (10) is installed, the vehicle being an electric vehicle comprising a power unit including a drive motor (“motor”, para. 0049) that causes the vehicle to travel and a battery (“battery”, para. 0049) that stores power to drive the drive motor for improved operating efficiency (para. 0014).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an electric vehicle comprising a power unit including a drive motor that causes the vehicle to travel and a battery that stores power to drive the drive motor, as taught by Kim in the invention of Zeweke, in order to advantageously improve operating efficiency (para. 0014).
	Regarding the position of the evaporator/blower and condenser/spray nozzle, Sawaki teaches a vehicular cooling system wherein an evaporator (22) and blower fan (24) are provided in a ceiling portion of a vehicle and a condenser (32) and water dispenser (25) is provided in a lower portion of the vehicle (see figure 3) for improving condensing capacity (pg. 3, second to last para.).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an evaporator and blower fan provided in a ceiling portion of a vehicle and a condenser is provided in a lower portion of the vehicle, as taught by Sawaki in the combined teachings, in order to advantageously improve condensing capacity (pg. 3, second to last para.).
	When the Sawaki evaporator and blower fan provided in the ceiling portion and the condenser and water dispenser provided in the lower portion of the vehicle is combined with the evaporator, blower fan, condenser, water nozzle of Zeweke, as modified, the result is the evaporator and the blower fan are provided in a ceiling portion of the vehicle, and the condenser and the spray nozzle are provided in a lower portion of the vehicle, as claimed.
	Per claim 6, Zeweke, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Zeweke, as modified, fails to explicitly teach wherein the vehicle has a substantially box shape with a front end and a rear end extending in a substantially vertical direction from a bottom part to a ceiling of the vehicle, and the vehicle is able to be autonomously driven.
	However, Kim teaches wherein a vehicle (“buses”, para. 0044) has a substantially box shape (i.e. buses necessarily have a substantially “box” shape) which a front end (i.e. buses necessarily have a “front end”) and a rear end (buses necessarily have a “rear end”) extending in a substantially vertical direction from a bottom part to a ceiling of the vehicle (buses necessarily extending a substantially vertical direction from a bottom part to a ceiling of the bus), and the vehicle is able to be autonomously driven (para. 0049) for improved operating efficiency (para. 0014).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a vehicle has a substantially box shape which a front end and a rear end extending in a substantially vertical direction from a bottom part to a ceiling of the vehicle, and the vehicle is able to be autonomously driven, as taught by Kim in the invention of Zeweke, as modified, in order to advantageously improve operating efficiency (para. 0014).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeweke et al. (US 2010/0307176) in view of Kim (US 2019/0168578) and Sawaki (JP2008-273261) as applied to the claims above and further in view of Kojima (US 2007/0209612).
	Per claim 8, Zeweke, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Zeweke, as modified, fails to explicitly teach wherein the vehicle has a lower end of at least one of a front end surface and a rear end surface provided with a grill through which the outside air is able to pass, the condenser is provided to face the grill in a forward and rearward direction, and the grill has an upper end positioned lower than a center of the condenser in a height direction.
	However, Kojima teaches a vehicle air conditioning system 
wherein the vehicle has a lower end of a front end surface provided with a grill (256) through which the outside air is able to pass, a condenser (214) is provided to face the grill in a forward and rearward direction (see figure 10 of Kojima), and the grill has an upper end positioned lower than a center of the condenser in a height direction (see figure 10 of Kojima showing 256 lower than the center of 214) for improved cooling efficiency (para. 0193).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide wherein the vehicle has a lower end of at least one of a front end surface and a rear end surface provided with a grill through which the outside air is able to pass, the condenser is provided to face the grill in a forward and rearward direction, and the grill has an upper end positioned lower than a center of the condenser in a height direction, as taught by Kojima in the invention of Zeweke, as modified, in order to advantageously provide improved cooling efficiency (para. 0193).  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeweke et al. (US 2010/0307176) in view of Kim (US 2019/0168578) and Sawaki (JP2008-273261) as applied to the claims above and further in view of Tezza et al. (US 20200376924).
	Per claim 11, Zeweke, as modified, meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Zeweke, as modified, teaches wherein the air conditioning unit further includes: a water tank (44) that stores water; and a water pump (60) that supplies the water in the water tank to the spray nozzle (66) but fails to explicitly teach wherein the water tank is provided under a floor of the passenger compartment.
	However, Tezza teaches a vehicle wherein air conditioner components are provided under a floor of a passenger compartment (see “Brief Summary of the Invention” in the provisional application) for protecting the air conditioning components from damage (see “Brief Summary of the Invention” in the provisional application).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an air conditioning components under a floor of a passenger compartment, as taught by Tezza in the invention of Zeweke, as modified, in order to advantageously protect air conditioning elements from damage (see “Brief Summary of the Invention” in the provisional application).
	When the Tezza teaching of providing air conditioning element under a floor of the passenger compartment is combined with the water tank that stores the water of Zeweke, as modified, the result is a water tank (44) that is provided under a floor of the passenger compartment and stores water, as claimed.
	Per claim 12, Zeweke, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Zeweke, as modified,. (New) The vehicle according to claim 11, wherein the at least one air conditioning unit further includes a drain hose (54) through which water condensed by the evaporator (30) is guided to the water tank (44).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayasaka (US 6,301,909) teaches a vehicle including a front and rear air conditioning unit.
Aeberhard et al. (EP3275706) teaches a vehicle including a front and rear air conditioning unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763